—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a project engineer for misrepresenting personal expenses as business expenses on an expense report submitted in connection with his business trip to Texas. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant lost his employment due to misconduct. Falsifying reports submitted to an employer may constitute disqualifying *754misconduct (see, Matter of Marigliano [DHL Worldwide Courier Serv.-Sweeney], 248 AD2d 782, 783; Matter of Shuba [Sweeney], 246 AD2d 710). While claimant denied that his business trip was extended for personal reasons, this merely created a credibility issue for the Board to resolve (see, Matter of Guill [Hudacs], 186 AD2d 849). Furthermore, as noted by the Board, improprieties on the part of the Administrative Law Judge during the hearing did not invalidate an otherwise full and complete record upon which the Board based its decision. To the extent that claimant’s remaining contentions have been preserved for review, we find them to be unpersuasive.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.